
	

114 HR 4243 IH: Individual Assistance Improvement Act of 2015
U.S. House of Representatives
2015-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4243
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2015
			Mr. Kilmer (for himself, Mr. Newhouse, and Mr. Reichert) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To improve Federal disaster relief and emergency assistance, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Individual Assistance Improvement Act of 2015. 2.Improvements to Federal disaster relief and emergency assistance (a)Report on Small State and Rural Area AssistanceNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Administrator of the Federal Emergency Management Agency shall submit to Congress a report with recommendations for improving Federal assistance, with respect to small States and rural areas, under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). The report shall include an identification of additional resources required for recommended improvements.
 (b)Factors for Individual Assistance ProgramIn measuring the severity, magnitude, and impact of a disaster and evaluating the need for assistance to individuals under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, the Administrator shall not apply, with respect to a rural area, the factor set out in section 206.48(b)(1) of title 44, Code of Federal Regulations (relating to the concentration of damages).
 (c)Release of Documentation Related to Disaster Declaration DecisionsNot later than 25 days after a Governor, or Chief Executive of an Indian tribal government, requests documentation related to a major disaster declaration decision under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Administrator shall provide the Governor, or Chief Executive, with all such documentation, including—
 (1)an analysis of the factors that the Federal Emergency Management Agency considered in making the decision, including any threshold, limit, or average that the Agency applied; and
 (2)a rationale explaining the decision. (d)Study on Damage Assessment (1)StudyThe Comptroller General of the United States shall conduct a comprehensive review of—
 (A)the damage assessment processes of the Agency with respect to major disaster declarations; and (B)the teams that carry out such processes.
 (2)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the review conducted under paragraph (1), including recommendations for improving such processes.
				(e)Biennial Study of Average Amount of Individual Assistance
 (1)StudyNot later than the end of the first quarter of the first full fiscal year beginning after the date of the enactment of this Act, and biennially thereafter, the Administrator shall conduct a study—
 (A)to compare— (i)the average amount of individual assistance provided per person for each major disaster declared during the 5 most recently completed fiscal years;
 (ii)the average damages realized per individual for each such disaster; and (iii)for each event where a request for a major disaster declaration was denied during the 5 most recently completed fiscal years, the average damages realized per individual for each such event; and
 (B)to collect the data needed to update the table included after section 206.48(b)(6) of title 44, Code of Federal Regulations (relating to the average amount of individual assistance by State).
 (2)Report and UpdateNot later than 180 days after the completion of each study under paragraph (1), the Administrator shall submit to Congress a report on the results of the study and update the table described in paragraph (1)(B).
 (f)DefinitionsIn this Act, the following definitions shall apply: (1)GovernorThe term Governor has the meaning given such term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
 (2)RuralThe term rural means an area that is located— (A)outside a metropolitan statistical area, as defined by the Office of Management and Budget; or
 (B)in a census tract in a metropolitan statistical area with a Department of Agriculture rural-urban commuting area code of 4 or higher.
 (3)Small StateThe term small State has the same meaning as such term is used in the table included after section 206.48(b)(6) of title 44, Code of Federal Regulations.
				
